Matter of JPMorgan Chase Bank N.A. (2021 NY Slip Op 03802)





Matter of Jpmorgan Chase Bank N.A.


2021 NY Slip Op 03802


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, AND TROUTMAN, JJ. (Filed June 11, 2021.)


MOTION NO. (201/21) CA 20-00669.

[*1]ACCOUNT OF JPMORGAN CHASE BANK N.A. (SUCCESSOR BY CONVERSION TO JPMORGAN CHASE BANK, SUCCESSOR BY MERGER TO THE CHASE MANHATTAN BANK, SUCCESSOR BY MERGER TO THE CHASE MANHATTAN BANK, N.A., SUCCESSOR BY MERGER TO CHASE LINCOLN FIRST BANK, N.A., SUCCESSOR IN INTEREST TO LINCOLN FIRST BANK, N.A.), AS TRUSTEE OF THE TRUST UNDER THE LAST WILL AND TESTAMENT OF LUCY GAIR GILL, DECEASED, FOR THE BENEFIT OF MARY GILL ROBY, ET AL., PETITIONER-RESPONDENT. WILLIAM S. ROBY, III, OBJECTANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument denied.